Citation Nr: 1710753	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  16-17 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to an earlier effective date for the grant of service connection for tinnitus.

2.  Entitlement to an increased rating for bilateral hearing loss.

3.  Entitlement to service connection for an acquired psychiatric disorder.

4.  Entitlement to service connection for an eye condition.

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.

6.  Entitlement to service connection for hypertension.

7.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a stroke.

8.  Entitlement to service connection for residuals of a stroke.
REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to October 1980.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2013 and May 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lakewood, Colorado and Manila, Philippines, respectively.  Jurisdiction of the claim is currently with the RO in Honolulu, Hawaii.  


FINDING OF FACT

In March 2017, the Board received notice that the Veteran died in December 2016.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016); but see 38 U.S.C.A. § 5121A (West 2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, Veterans' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2016).  The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the Appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See 38 U.S.C.A. § 5121A; 38 C.F.R. § 3.1010(b)).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A; see 38 C.F.R. § 3.1010(a).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b)).


ORDER

The appeal is dismissed.



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


